TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 13, 2020



                                     NO. 03-20-00348-CV


                         Robert James Utley Winkelmann, Appellant

                                                v.

                                 Antoinette A. Okere, Appellee




      APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on June 4, 2020. Having reviewed

the record, the Court holds that Robert James Utley Winkelmann has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.